Citation Nr: 1129996	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  00-04 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for right wrist disability.

2.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Appellant (the Veteran) had active service from August 1953 to August 1957.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The claims file currently is within the jurisdiction of the RO in Phoenix.

In July 2008, the Board remanded this appeal for additional evidentiary development.  The Board again remanded the above issues in April 2010.  It has since been returned to the Board for further appellate action.

Although the appellant was scheduled for a Board hearing in March 2006, through his representative, he changed his request to a RO hearing instead, which was held in May 2006.  A transcript is of record.  There are no subsequent requests for a Board hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  A right wrist disability, to include arthritis, is not attributable to service.

2.  A left knee disability, to include arthritis, is not attributable to service.



CONCLUSIONS OF LAW

1.  A right wrist disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A left knee disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.




In the present case, the unfavorable rating decision that is the basis of this appeal was made prior to the enactment of the current § 5103(a) requirements in 2000.  

The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial decision, the RO did not err in not providing such notice.  Rather, a veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.

In this case, in November 2001, the RO sent to the appellant a VCAA letter that essentially complied with statutory notice requirements.  Therein, VA notified the appellant of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  The RO supplemented this notice in letters dated March and May 2005, wherein the RO advised the appellant of evidence needed to substantiate his claim and provided him with examples of the types of evidence that he could submit.  In March 2006, VA further notified him of how VA determines disability ratings and effective dates.  The RO subsequently readjudicated the claims.  As such, the appellant has been afforded due process of law and has not been deprived of the information necessary to substantiate his claim.

The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Here, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice.

Therefore, the Board finds that VA has met its duty to notify.






VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, VA obtained service treatment records along with VA and private medical records.  All the records have been associated with the claims file.  It is noted that the appellant reported 1995 treatment at St. Alphonus Medical Center.  The RO requested the medical records in December 2008.  A Report of Contact dated January 2009 reflects that this facility did not have a record of treatment for the Veteran.  The RO further attempted to obtain VA treatment records from Charleston and Columbia South Carolina VA Medical Centers dated from 1957 to 1958.  The RO contacted the facilities in May 2009.  The facilities indicated that there were no treatment records for the appellant.  The RO informed the appellant of the negative response in a Supplemental Statement of the Case dated November 2009.  The claims were subsequently adjudicated in February 2011; thus, the appellant was afforded due process of law.  Also, the appellant reported that records from St. Alphonus were for his back condition, which is not the subject of the appeal.  See Statement, VA Form 21-4138 (May 1999).  Therefore, the Board finds that the duty to assist has been discharged.  Notably, the appellant's representative has not averred any harm or prejudice in VA's consideration of the matter without these records.

Furthermore, in accordance with VA's duty to assist obligations, VA afforded the appellant a medical examination in May 2000 and July 2006, and obtained a supplemental medical opinion in June 2010.  The July 2006 VA examination report described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).





The Board finds that the examination report is sufficiently detailed with recorded history and clinical findings.  Specifically, the examination was conducted by a medical professional, and the associated report reflects review of the prior medical record and the history of the present illness.  The examination included a description of the symptoms and demonstrated objective evaluation.  Also, in the supplemental report dated June 2010, the examiner provided a medical opinion supported by a rationale.  Therefore, the Board concludes that the Veteran was afforded an adequate examination.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Lastly, the Board finds that there was substantial compliance with the July 2008 and April 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, as there is no indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Therefore, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claims

Facts 

The service treatment record shows that in December 1954 the appellant sustained an injury to the left leg when he fell while roller skating.  The injury was described as an abrasion just below the left knee.  X-ray was negative for fracture.  

The Veteran was released to duty.  In March 1955, the appellant was seen for laceration over the left eye sustained when he struck his head against the end of an aircraft wing.  No other injuries were shown from this incident.  Sick call records indicate that the appellant was seen for an abrasion (old) of the right wrist in 1955.  Sick call records indicate that in June 1956 the appellant was seen for a contusion of the right forearm.  X-ray was negative.  A sling was applied.

On separation examination in August 1957, the clinical evaluations of the upper and lower extremities were normal. 

Private treatment records dated 1994 reflect that the appellant presented for hypertension.  At that time, he reported leg weakness.  There were no complaints specific to the left knee or right wrist.

Private treatment records dated 1994 reflect that the appellant presented with numbness in both legs and feet and back pain, which began with a bad golf swing.  There were no complaints specific to the left knee or right wrist.  Past medical history was obtained.  No injury to the left knee or right wrist was reported.

In December 1998, the appellant reported that he fell from an engine mount and cut my wrists and legs in 1954.

VA records dated May 1998 reflect that the appellant complained that his legs give out and his legs were weak.  VA records dated 1997 and 1998 show no knee or wrist complaints or findings.

VA Form 21-526 dated December 1998 reflects that the appellant reported disability of the right wrist from 1954 injury and a knee condition since 1953.






VA records dated in February 1999 reflect complaints of joint pain.  Notes dated in May 1999 reflect a complaint of right knee pain.  By history, the appellant had a long history of knee pain in the military from marching.  The assessment was right knee pain, likely degenerative joint disease.  In November 1999, the lower extremity pain was compatible with claudication. n December 1999, the appellant reported that he was treated in service for his knees over a three month period.

A report of VA examination in May 2000 shows complaints of lower extremity weakness, cramps, limited walking ability.  It was noted that golf was his profession.  By history, left knee problems began in boot camp.  His knee swelled and now his knees hurt at times.  The diagnoses included degenerative joint disease of the left knee.

A report of VA examination in October 2002 noted a history of injury to the right wrist in 1954 when the Veteran fell off of a plane wing and hit his wrist against a metal object, resulting in a laceration, requiring stitches and splinting.  Also, by history, the appellant reported right knee pain and swelling while in boot camp.  He denied x-ray of the knee.  He denied left knee symptoms at present, but it was noted that he had had a laceration just below the knee in service.  The impression included injury to the right wrist with laceration showing a ventral scar measuring 4 centimeters with normal range of motion of the right wrist with slight decrease in grip strength, but no significant abnormality.

VA records since 2001 show serious medical problems involving the heart, neck, spine, lungs, and peripheral vascular system.  Since 2004 the appellant has partial paralysis and ambulates by electric scooter.  The appellant reported that, post service, he worked as a professional golfer and that he was a musician and stand-up comedy performer.

In January 2004, the appellant reported that the trouble with his knee started in boot camp with in-service treatment.  He stated that he fell off the top a tractor on his neck and back.

In a statement, notarized in September 2004, F.T.  was told by her father that the appellant had fallen off a tractor in service and did something to his head and back.  There is no mention of an injury to the left knee or right wrist.

VA examination for Housebound Status or Regular Aid and Attendance dated December 2004 reflects complaints of weakness and numbness of the arms and legs.  The diagnoses involved the spine, cardiovascular, and respiratory systems.

A private treatment record in April 2005 reflects that the appellant presented for evaluation of left knee degenerative changes.  By history, he fell off the top bunk while in service, and that his knees have progressively hurt since 1953.  The Veteran denied other trauma.  The physician noted that he was confined to a wheelchair due to recurrent pain.  The diagnosis was degenerative changes of the left knee.

VA treatment records in May 2005 reflects that the appellant was frustrated with the ongoing VA compensation process for injuries he sustained while the military.  

In a statement received July 2005, the appellant reported that he fell off the top of a tractor on his shoulders, back, and neck in service.

In May 2006, the appellant testified before a Decision Review Officer at the RO.  The appellant stated that his wrist and knee conditions were incurred in separate incidents apart from the back injury.  He reported that he rolled out of his bed and fell on his knees in service.  He stated that he obtained treatment in boot camp because his knees were really messed up.  He stated that he has had post service knee problems that he believes were related to the incident in service although he acknowledged that with age and everything else his knees were deteriorating.  

As for the right wrist, the appellant testified that he injured it when he slipped off an aircraft and hit his wrist on an oil catch pan.  He denied post service treatment for the wrist.  He stated that it  something he lived with.  He further stated that the wrist started bothering him about 9 years ago when playing piano in a bar.

In July 2006, the appellant underwent a VA joint examination.  By history, it was noted that the Veteran fell out of the top bunk onto his knees in service, resulting in immediate pain.  Also, by history, he fell off the wing of an airplane and hit his right wrist on edge of drip pan causing laceration and severe bleeding, which was sutured.  His understanding was that the tendon was injured.  Objectively, there was no scar or deformity of the right wrist.  X-rays were taken.  The diagnoses included right wrist degenerative joint disease and chronic strain, and left knee degenerative arthritis.  The examiner stated that he could not render an etiological opinion on the right wrist or left knee without resort to speculation however, he noted that decades as a golf professional is another likely cause of wrist injury and that the appellant's ability to work for many years after service as a golf professional mitigates against the likelihood of a serious knee injury in service.

A supplemental VA medical opinion dated June 2010 reflects that the VA examiner re-reviewed the entire claims folder, including the original service treatment records.  The VA examiner noted that the appellant reported a knee injury from falling off a top bunk in service; whereas service treatment records shows an abrasion below the left knee from a 1954 roller skating injury.  The VA examiner further noted that the appellant's current description of the right wrist injury, laceration with severe bleeding and severing of tendon, did not correspond to the in-service description of a right wrist abrasion (which would generally not indicate a laceration requiring sutures and certainly not tendinous injury) or right forearm contusion.  The following opinions were given:

1. It is less likely as not that the veteran's current right wrist degenerative joint disease and chronic strain are related to service.  Rational:  Based on service treatment records as described above, I find no indication of a right wrist or forearm injury mechanism severe enough to cause the development of degenerative arthritis or chronic strain.  The veteran's recall appears to be at variance to what is in the records; given the long passage of time, it seems that the records are a more accurate reflection of the events.  Furthermore, the veteran worked for many years as a golf pro after his military service, which would be a likely cause of the development of degenerative arthritis and strain of the wrist due to repetitive use injury.



2. It is less likely as not that veteran's current left knee degenerative joint disease is related to service.  Rationale:  Based on service treatment records as described above, I find no indication of a left knee or lower leg injury severe enough to cause the development of post traumatic degenerative arthritis.  In fact, what is described is an injury below the knee, with an abrasion and negative x-ray.  Furthermore, he was able to work for many years after service as a golf pro.  Additionally, degenerative arthritis of the knees is a common age-related development.  Finally, and x-ray from May 2000 notes that he has arthritis of his opposite right knee as well, which supports the conclusion that his arthritis is an age-related process affecting both knees and unrelated to an in-service injury to the left knee. 

Analysis

Having carefully reviewed all assembled and procured evidence, the Board finds that the preponderance of the evidence is against service connection for right wrist and left knee disability.  A chronic disability of the right wrist or left knee is not show in service, nor is arthritis shown within the initial post separation year.  Degenerative changes of the right wrist and left knee are first documented many years after service discharge, and have not been attributed to service by competent evidence.  In fact, the more persuasive evidence of record-the June 2010 VA medical opinion-reflects that the current disabilities of the right wrist and left knee are less likely than not related to service given the descriptions of the injuries to the right wrist and left leg in service, the negative in-service X-ray studies, the long passage of time between service and the abnormal findings, and the appellant's post service occupation as a golf professional.  The evidence includes no favorable medical opinions.

The Board has carefully considered the appellant's statements.  The appellant is competent to report symptoms, treatment, and injuries.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  

Furthermore, lay assertions may serve to support a claim of service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Regarding the right wrist, the appellant reports in 1998 that he injured his right wrist when he fell from an engine mount in 1954.   During VA examination in October 2002, he reported that he sustained a right wrist laceration when he fell off a plane wing, which required suturing and splinting.  At his hearing, the appellant reported that he injured his right wrist when he fell off an aircraft, cutting his wrist on an oil catch pain.  During VA examination in July 2006, the appellant reported that he sustained a right wrist laceration from an oil drip pan when he fell off the wing of an aircraft.  He reported that he had a laceration with severe bleeding and tendon damage.

While the appellant is competent, the Board finds that he is not credible.  The type of injury reported by the appellant as having been incurred in service, laceration with suture closure and tendon damage, is not supported by the current medical evidence that shows no right wrist scar or the appellant's service separation examination, which shows normal clinical evaluation of the upper extremities and skin.  Also, the service treatment records include numerous sick call reports, but show no complaint or finding consistent with those presently reported by the appellant as having been incurred in service.  The first report of laceration type injury to the right wrist is more than 30 years after service.  Also, the June 2010 VA medical opinion reflects that the service treatment records are inconsistent with the appellant's post service reporting on the in-service injury.  Specifically, it reflects that the report of laceration with severe bleeding and tendon damage does not correspond with the notation for right wrist abrasion or right forearm contusion noted in service.  Furthermore, report of separation examination shows normal clinical evaluation of the upper extremities and no defect or disability of the right wrist is identified.  Thus, the Board finds that the appellant's report of injury in service to the right wrist has diminished probative value.

With regard to the left knee, the appellant reported in 1998 that he had a knee condition since 1953.  He reported in 1999 during VA treatment having had a long history of knee pain, which he related to marching in the military.  The appellant reported in May 2000 that left knee problems began in boot camp.  He reported in April 2005 that he injured his knees in 1953 when he fell off the top bunk.  He reported at his hearing that he injured his knees when he rolled off his bed and fell onto his knees.  He reported in July 2006 that he injured his knees when he fell out of a top bunk onto both knees in service.

Again, while the appellant is competent to report his history of left knee injury or trauma, the Board finds that he is not credible.  The appellant is an inconsistent historian.  See Caluza, supra.  Notably, he relates in 1999 having knee injury due to marching in service; whereas, he later reports in 2005 that he sustained a very specific traumatic injury to the knees from falling onto his knees off a top bunk.  Additionally, the appellant was remarkably vague concerning the nature and circumstances of his left knee problem until April 2005.  Also, the service treatment records show no complaints or treatment for the left knee, and service separation examination dated 1957 shows normal evaluation of the lower extremities.  Thus, the Board finds that the appellant's report of injury or trauma in service to the left knee has diminished probative value.

It is noted that the Board is faced with more than a mere silent record.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  Savage v. Gober, 10 Vet. App. 488, 498 (1997)(in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity).  Again, service separation examination shows normal examination of the upper extremities, lower extremities, and skin.





The Board assigns greater probative value to the service treatment records, which show normal clinical evaluation of the upper and lower extremities, and to the June 2010 VA medical opinion, which shows that the currently found degenerative changes of the right wrist and left knee are less likely than not related to service.  The VA medical opinion in June 2010 is more probative because it is supported by a rationale.  It is further probative because the opinion was prepared after obtaining a medical history of the current problems from the appellant, review of the documented medical history, and personal examination of the appellant.

Accordingly, the weight of the evidence is against the claims.  The claims of  service connection for right wrist and for a left knee disability are denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for right wrist disability is denied.

Service connection for left knee disability is denied.




____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


